              Case 4:19-cr-00043-YGR Document 426 Filed 07/26/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SLOAN HEFFRON (CABN 285347)
   FRANK J. RIEBLI (CABN 221152)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             Fax: (415) 436-7234
 8           Sloan.Heffron@usdoj.gov
             Frank.Riebli@usdoj.gov
 9
     Attorneys for United States of America
10

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            OAKLAND DIVISION

14   UNITED STATES OF AMERICA,                        )   CASE NO. 19-CR-043 YGR
                                                      )
15           Plaintiff,                               )   UNITED STATES’ MOTION FOR COMPETENCY
                                                      )   EXAMINATION OF DEFENDANT; [PROPOSED]
16      v.                                            )   ORDER
                                                      )
17   DANIEL JAMES,                                    )
                                                      )
18           Defendant.                               )
                                                      )
19                                                    )

20

21           Defendant Daniel James is presently in custody at Santa Rita Jail awaiting trial on charges
22 alleging that he participated in conspiracies to traffic guns and drugs in East Oakland. The Superseding

23 Indictment arose from an 18-month investigation involving numerous controlled purchases and a

24 wiretap of multiple phones. To date, eight of the 13 persons charged in the Superseding Indictment have

25 pleaded guilty. James’s next scheduled court date is September 17, 2021 for a status conference.

26           On July 16, 2021, James filed a motion seeking a determination whether he was competent to
27 stand trial. Dkt. 419. Counsel for Mr. James provided the government with a report dated May 31,

28 2021, authored by Dr. Jeff Gould, a forensic psychiatrist retained by the defense. Dr. Gould’s report

     GOV. MOT. FOR COMPETENCY EXAM.                   1
     CR 19-043 YGR
             Case 4:19-cr-00043-YGR Document 426 Filed 07/26/21 Page 2 of 3




 1 summarized the results of an evaluation he conducted upon James. Dr. Gould opined that, due to a

 2 mental disorder, Mr. James is unable to rationally cooperate with his defense counsel and is therefore

 3 incompetent to stand trial.

 4          Based on the information set forth in Dr. Gould’s report, the government submits that there is

 5 reasonable cause to believe that James may presently be suffering from a mental disease or defect

 6 rendering him mentally incompetent to the extent that he is unable to assist properly in his defense,

 7 within the meaning of 18 U.S.C. § 4241(a), and thus that a competency hearing is warranted.

 8          The government hereby moves the Court for an order that defendant Daniel James be referred to

 9 the Bureau of Prisons for the purpose of conducting a psychiatric or psychological examination, at the

10 government’s expense, pursuant to 18 U.S.C. §§ 4241(b), and 4247(b) and (c). The government

11 requests that the Court’s order specify that the thirty-day examination period will commence upon the

12 defendant’s arrival at the nearest suitable Bureau of Prisons facility at which such examination can be

13 conducted, pursuant to 18 U.S.C. § 4247(b). Finally, the government requests that the Court’s order

14 require that, upon completion of the examination of Mr. James, the Bureau of Prisons file with the Court

15 a report summarizing its findings, pursuant to 18 U.S.C. § 4247(b) and (c), and that the Bureau of

16 Prisons simultaneously provide copies of this report to government counsel and counsel for Mr. James.

17          On July 21, 2021, undersigned counsel contacted counsel for Mr. James to determine whether

18 the defense opposed this motion and proposed order. On that date, counsel for Mr. James acknowledged
19 receipt of the government’s motion. However, as of this writing, counsel for Mr. James has not advised

20 undersigned counsel whether the defense opposes this motion.

21

22 DATED: July 26, 2021                                         Respectfully submitted,

23                                                              STEPHANIE M. HINDS
                                                                Acting United States Attorney
24

25                                                                /s/
                                                                SLOAN HEFFRON
26                                                              Assistant United States Attorney
27

28

     GOV. MOT. FOR COMPETENCY EXAM.                  2
     CR 19-043 YGR
             Case 4:19-cr-00043-YGR Document 426 Filed 07/26/21 Page 3 of 3




 1                                        [PROPOSED] ORDER

 2          Based upon the government’s motion, and good cause appearing, IT IS HEREBY ORDERED

 3 that a psychiatric or psychological examination of the defendant, Daniel James, be undertaken at the

 4 government’s expense pursuant to 18 U.S.C. §§ 4241(b), and 4247(b) and (c). It is FURTHER

 5 ORDERED that Mr. James be evaluated in the custody of the Bureau of Prisons at the nearest suitable

 6 Bureau of Prisons facility at which such examination can be conducted, and that the examination occur

 7 within thirty days from the date Mr. James arrives at such facility, pursuant to 18 U.S.C. § 4247(b). The

 8 Bureau of Prisons shall prepare a report to be filed with the Court and provided to the parties in

 9 accordance with the requirements of 18 U.S.C. §§ 4247(b) and (c).

10          IT IS SO ORDERED.

11

12 DATED:                                 _
                                                                 HON. YVONNE GONZALEZ ROGERS
13                                                               United States District Judge

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     ORDER RE: COMPETENCY EXAM.
     CR 19-043 YGR
